DETAILED ACTION
Status of Claims
Applicant's arguments, filed 09/30/2021, have been fully considered.  The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set presently being applied to the instant application.   
Applicants have amended their claims, filed 09/30/2021, and therefore rejections newly made in the instant office action have been necessitated by amendment.
Applicants have amended claims 1, 6, 8 and 11.
Applicants have left claims 2-5, 7, 9-10, and 12-15 as originally filed.
Applicants have introduced new claims 16 and 17.
Claims 1-17 are the current claims hereby under examination.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification Objection - Withdrawn
Response to Arguments
Applicant’s arguments, see Page 9 of Remarks, filed 09/30/2021, with respect to the specification have been fully considered and are persuasive. Applicants have amended their specification to remove the language objected to. The objection of the specification has been withdrawn. 

Claim Objections - Withdrawn 
Response to Arguments
Applicant’s arguments, see page 9 of Remarks, filed 09/30/2021, with respect to claims 1, 6, and 11 have been fully considered and are persuasive. Applicants have amended the claims to remove the objections. The objections of claims 1, 6, and 11 has been withdrawn. 
Claim Rejections - 35 USC § 112 - Newly Applied Necessitated by Applicants Amendments
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-5, 13, and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites the limitation "the specific amount of the reagent" in line 1.  There is insufficient antecedent basis for this limitation in the claim. It is unclear if the limitation should read --a specific amount of the reagent-- or if claim 3 should depend from newly added claim 16. For the purposes of examination, claim 3 is being interpreted as depending from claim 16.
Claim 4 recites the limitation "the electrode" in line 1.  There is insufficient antecedent basis for this limitation in the claim. It is unclear if the limitation is introducing a bar metal 
Claim 5 recites the limitation "the desired oxygen concentration" in line 1.  There is insufficient antecedent basis for this limitation in the claim. It is unclear if the limitation should read --a desired oxygen concentration-- or if claim 5 should depend from newly added claim 16. For the purposes of examination, claim 5 is being interpreted as depending from claim 16.
Claim 13 recites the limitation "the specific amount of the reagent" in line 1.  There is insufficient antecedent basis for this limitation in the claim. It is unclear if the limitation should read -- a specific amount of the reagent-- or if claim 13 should depend from newly added claim 17. For the purposes of examination, claim 13 is being interpreted as depending from claim 17.
Claim 15 recites the limitation "the desired oxygen concentration" in line 1.  There is insufficient antecedent basis for this limitation in the claim. It is unclear if the limitation should read --a desired oxygen concentration-- or if claim 15 should depend from newly added claim 17. For the purposes of examination, claim 15 is being interpreted as depending from claim 17.
Claim Rejections - 35 USC § 103 - Maintained and Modified Necessitated by Applicants Amendments
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bong Oh (Pub. No. US 2016/0178571 – cited in IDS filed 05/07/2021), hereinafter referred to as Oh, in view of Thornberg et al. (Pub. No. US 2003/0224523), hereinafter referred to as Thornberg and in view of Kroneis et al. (US Pat. No. 5,185,263 – cited in IDS filed 05/07/2021), hereinafter referred to as Kroneis.
The claims are generally directed to a calibration fluid, a method for calibrating a pO2 sensor, and a kit for calibrating a pO2
Regarding Claim 1, Oh discloses a calibration fluid (para. [0016], “calibration and/or quality control solution”) for calibrating at least one pO2 sensor of a blood gas, electrolyte, and/or metabolite instrument (Abstract, “monitoring the performance of blood gas, electrolyte, and/or metabolite instrumentation”), the calibration fluid comprising: 
at least one calibration and/or quality control reagent comprising oxygen (para. [0035], “calibration and/or quality control reagent comprising oxygen …”); and 
a reagent comprising an oxygen scavenger (para. [0022] and para. [0035], “oxygen scavenger-containing reagent…”).
However, Oh does not explicitly disclose wherein the at least one pO2 sensor functions via amperometry principles. Oh does disclose that any electrode and sensor array that is capable of functioning as described are encompassed within the disclosed inventive concepts (para. [0023]). 
Thornberg teaches of a cartridge for analysis of fluid samples useable with an analyzer device (Abstract). Thornberg further teaches that the analyzer device is useable for determining characteristics of fluid samples from the patient, for example blood to determine an oxygen content (para. [0023]). Thornberg further teaches of a calibration fluid being used for the sensor arrangement that is in contact with the sensor to calibrate the sensor based on the known quantity of material in the calibration fluid (para. [0042]). Thornberg further teaches that that the sensor arrangement of the device can include different types of sensors, such as ion selective electrodes and amperometric sensors (para. [0041]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device disclosed by Oh to explicitly use an amperometric sensors to 
However, modified Oh does not explicitly disclose that the reagent comprises a pyrogallol oxygen scavenger.
Kroneis teaches of a calibration solution for calibrating a measurement apparatus used for determining blood gas concentrations (col. 1, lines 9-24). Kroneis teaches that a preferable oxygen reducing agent can be pyrogallol (col. 9, lines 1-13). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the reagent comprising an oxygen scavenger disclosed by Oh to specifically use pyrogallol. Oh explicitly discloses in para. [0022] that any oxygen scavenger known in the art and capable of functioning is able to be used. Therefore, one skilled in the art would recognize that pyrogallol is an oxygen reducing reagent and can be used in Oh, as a simple substitution. Kroneis also further teaches that pyrogallol acts as an indicator changing to brown upon reaction with oxygen, therefore, one of ordinary skill in the art would have also recognized that using pyrogallol would also allow for a visual indicator that a reaction has occurred or not occurred (col. 8, lines 13-24).
Regarding Claim 2, modified Oh discloses the calibration fluid of claim 1, wherein the pyrogallol oxygen scavenger comprises a concentration from about 0.05% to about 1% of the calibration fluid (para. [0025], “oxygen scavenger may be used at a molar ratio of less than or equal to 1:1 with the oxygen of the calibration and/or quality control reagent … a molar ratio of 
Regarding Claim 3, modified Oh discloses the calibration fluid of claim 1, wherein the specific amount of the reagent comprising a pyrogallol oxygen scavenger is from about 0.1 milliliter to about 2 milliliters (para. [0028], “oxygen scavenger-containing reagent kit may be aliquoted into single units … a volume of each reagent that constitutes multiple units” and para. [0025], “oxygen scavenger may be used at a molar ratio of less than or equal to 1:1 with the oxygen of the calibration and/or quality control reagent …. 0.001:1 … to about 1:1” … The amount of the pyrogallol oxygen scavenger can be adjusted with regards to the calibration and/or quality scavenger to be within a range of a certain volume added to the solution.).
Regarding Claim 4, modified Oh discloses the calibration fluid of claim 1, wherein the electrode is a bar metal electrode (para. [0023], “any electrode known in the art and capable of functioning as described is encompasses within the scope … bare metal electrode”, a bar electrode is a known type of electrode in blood oxygen analysis).
Regarding Claim 5, modified Oh discloses the calibration fluid of claim 1.
However, modified Oh does not explicitly disclose wherein the desired oxygen concentration comprises a partial pressure of oxygen of about zero millimeters of mercury (mmHg).
Kroneis further teaches that solution including pyrogallol, the pyrogallol can be in excess in an aqueous solution, by which molecular oxygen is reduced. The absence of oxygen can be used for the calibration of the partial pressure of oxygen zero point (col. 8, lines 1-15). An 
Regarding Claim 6, Oh discloses a method of calibrating at least one pO2 sensor of a blood gas, electrolyte, and/or metabolite instrument (Abstract, “method of accurately measuring the oxygen levels so generated using a by-product of the oxygen scavenger … monitoring the performance of blood gas, electrolyte, and/or metabolite instrumentation”), the method comprising the steps of: 
exposing at least one calibration and/or quality control reagent comprising oxygen (para. [0035], “calibration and/or quality control reagent comprising oxygen …”) to a specific concentration of a reagent comprising an oxygen scavenger (para. [0022] and para. [0035], “oxygen scavenger-containing reagent…”) to thereby form a calibration fluid (para. [0024], “a specific amount of the second reagent is combined with the calibration and/or quality control reagent so that the oxygen scavenger complexes”), such exposure occurring immediately prior to the use of the calibration fluid (para. [0033], “may occur immediately prior to the user of the calibration and/or quality control reagent”), wherein the exposure is performed at a specific reaction temperature and for a specific amount of time (para. [0033], “the exposure is performed at a specific reaction temperature and for a specific amount of time”), whereby the calibration fluid is thereby provided with a desired oxygen concentration based upon the concentration of the oxygen scavenger and the time and temperature of the exposure (para. 2 sensor (para. [0036], “once the desired oxygen level is generated, the oxygen level so generated can be accurately measured using the electrode … sensor array includes a sensor (partial pressure oxygen sensor) and an electrode”); and 
contacting the calibration fluid having the desired oxygen concentration with the at least one pO2 sensor of the sensor array for calibration of the at least one pO2 sensor (para. [0036], “the electrochemically active by-product of the oxidation of the oxygen scavenger is reduced upon contact with the electrode…”), 
wherein the at least one calibration and/or quality control reagent comprising oxygen and the reagent comprising an oxygen scavenger are in an aqueous solution (para. [0017], “the by-product is chemically stable in aqueous solution, and its concentration is in direct proportion to the amount of oxygen consumed by the oxygen scavenger” … the by-product is in an aqueous solution to be used by the electrodes), and 
wherein the at least one calibration and/or quality control reagent comprising oxygen and the reagent comprising an oxygen scavenger are disposed in a substantially air tight environment until use thereof (para. [0040], “calibration and/or quality control reagent in a substantially airtight environment until use” and claim 3, “a and b are disposed in a substantially airtight environment until use thereof”).
2 sensor functions via amperometry principles. Oh does disclose that any electrode and sensor array that is capable of functioning as described are encompassed within the disclosed inventive concepts (para. [0023]). 
Thornberg teaches of a cartridge for analysis of fluid samples useable with an analyzer device (Abstract). Thornberg further teaches that the analyzer device is useable for determining characteristics of fluid samples from the patient, for example blood to determine an oxygen content (para. [0023]). Thornberg further teaches of a calibration fluid being used for the sensor arrangement that is in contact with the sensor to calibrate the sensor based on the known quantity of material in the calibration fluid (para. [0042]). Thornberg further teaches that that the sensor arrangement of the device can include different types of sensors, such as ion selective electrodes and amperometric sensors (para. [0041]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device disclosed by Oh to explicitly use an amperometric sensors to measure an oxygen concentration in a blood sample of a user along with a calibration fluid. Thornberg teaches that the preferred type of sensors for measuring oxygen in a blood sample is an amperometric sensor (para. [0054]). Further, as recited above, Oh suggests the use of other types of sensors to measure the oxygen concentration (para. [0023]). 
However, Oh does not explicitly disclose that the reagent comprises a pyrogallol oxygen scavenger.
Kroneis teaches of a method of producing a calibration solution for calibrating a measurement apparatus used for determining blood gas concentrations (col. 1, lines 9-24). 
Regarding Claim 7, modified Oh discloses the method of claim 6, wherein the pyrogallol oxygen scavenger comprises from about 0.05% to about 1% of the calibration fluid (para. [0025], “oxygen scavenger may be used at a molar ratio of less than or equal to 1:1 with the oxygen of the calibration and/or quality control reagent … a molar ratio of oxygen scavenger to oxygen in the calibration/quality control reagent of about 0.001:1 to 1:1” … 0.05% to about 1% of pyrogallol is between these ranges if the molar mass of pyrogallol is 126.11 g/mol, which compares with the disclosed scavenger carbohydrazide).
Regarding Claim 8, 
Regarding Claim 9, modified Oh discloses the method of claim 6, wherein the specific reaction time is from about 0.01 second to about 60 seconds (para. [0026], “the reaction time may be any amount of time that allows for the oxygen scavenger-containing reagent to complex with oxygen in the calibration and/or quality control reagent and that is suitable for use with the methods … the reaction time may be … about 0.1 second … to about 60 seconds” and claim 19).
Regarding Claim 10, modified Oh discloses the method of claim 6.
However, modified Oh does not explicitly disclose wherein the desired oxygen concentration comprises a partial pressure of oxygen of about zero millimeters of mercury (mmHg).
Kroneis further teaches that solution including pyrogallol, the pyrogallol can be in excess in an aqueous solution, by which molecular oxygen is reduced. The absence of oxygen can be used for the calibration of the partial pressure of oxygen zero point (col. 8, lines 1-15). An excess of the pyrogallol will reduce the oxygen to zero. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include an oxygen concentration of a partial pressure of 0 for oxygen. A partial pressure of oxygen being zero mmHg would allow for accurate calibration of an electrode in a blood gas analyzer to produce accurate results (col. 8, lines 1-13).
Regarding Claim 11, modified Oh discloses a kit for calibrating at least one pO2 sensor of a blood gas, electrolyte, and/or metabolite instrument (Abstract, “kits … that include calibration and/or quality control reagents for monitoring the performance of blood gas, electrolyte, and/or metabolite instrumentation …”), the kit comprising:

at least one calibration and/or quality control reagent comprising oxygen (para. [0035], “calibration and/or quality control reagent comprising oxygen …”); and 
a reagent comprising an oxygen scavenger (para. [0022] and para. [0035], “oxygen scavenger-containing reagent…”); and 
a sensor array comprising at least one electrode capable of measuring a desired concentration of oxygen in the calibration fluid (para. [0036], “once the desired oxygen level is generated, the oxygen level so generated can be accurately measured using the electrode … sensor array includes a sensor (partial pressure oxygen sensor) and an electrode”),
wherein the at least one calibration and/or quality control reagent comprising oxygen and the reagent comprising an oxygen scavenger are in an aqueous solution (para. [0017], “the by-product is chemically stable in aqueous solution, and its concentration is in direct proportion to the amount of oxygen consumed by the oxygen scavenger” … the by-product is in an aqueous solution to be used by the electrodes), and 
wherein the at least one calibration and/or quality control reagent comprising oxygen and the reagent comprising an oxygen scavenger are disposed in a substantially air tight environment until use thereof (para. [0040], “calibration and/or quality control reagent in a substantially airtight environment until use” and claim 3, “a and b are disposed in a substantially airtight environment until use thereof”).
2 sensor functions via amperometry principles. Oh does disclose that any electrode and sensor array that is capable of functioning as described are encompassed within the disclosed inventive concepts (para. [0023]). 
Thornberg teaches of a cartridge for analysis of fluid samples useable with an analyzer device (Abstract). Thornberg further teaches that the analyzer device is useable for determining characteristics of fluid samples from the patient, for example blood to determine an oxygen content (para. [0023]). Thornberg further teaches of a calibration fluid being used for the sensor arrangement that is in contact with the sensor to calibrate the sensor based on the known quantity of material in the calibration fluid (para. [0042]). Thornberg further teaches that that the sensor arrangement of the device can include different types of sensors, such as ion selective electrodes and amperometric sensors (para. [0041]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device disclosed by Oh to explicitly use an amperometric sensors to measure an oxygen concentration in a blood sample of a user along with a calibration fluid. Thornberg teaches that the preferred type of sensors for measuring oxygen in a blood sample is an amperometric sensor (para. [0054]). Further, as recited above, Oh suggests the use of other types of sensors to measure the oxygen concentration (para. [0023]). 
However, modified Oh does not explicitly disclose that the reagent comprises a pyrogallol oxygen scavenger.
Kroneis teaches of a calibration solution for calibrating a measurement apparatus used for determining blood gas concentrations (col. 1, lines 9-24). Kroneis teaches that a preferable 
Regarding Claim 12, modified Oh discloses the kit of claim 11, wherein the pyrogallol comprises a concentration from about 0.05% to about 1% of the calibration fluid (para. [0025], “oxygen scavenger may be used at a molar ratio of less than or equal to 1:1 with the oxygen of the calibration and/or quality control reagent … a molar ratio of oxygen scavenger to oxygen in the calibration/quality control reagent of about 0.001:1 to 1:1” … 0.05% to about 1% of pyrogallol is between these ranges if the molar mass of pyrogallol is 126.11 g/mol, which compares with the disclosed scavenger carbohydrazide).
Regarding Claim 13, modified Oh discloses the kit of claim 11, wherein the specific amount of the reagent comprising a pyrogallol oxygen scavenger is from about 0.1 milliliter to about 2 milliliters (para. [0028], “oxygen scavenger-containing reagent kit may be aliquoted into single units … a volume of each reagent that constitutes multiple units” and para. [0025], “oxygen scavenger may be used at a molar ratio of less than or equal to 1:1 with the oxygen of 
Regarding Claim 14, modified Oh discloses the kit of claim 11, wherein the electrode is a bar metal electrode (para. [0023], “any electrode known in the art and capable of functioning as described is encompasses within the scope … bare metal electrode”, a bar electrode is a known electrode within the art of blood oxygen analysis).
Regarding Claim 15, modified Oh discloses the kit of claim 11.
However, modified Oh does not explicitly disclose wherein the desired oxygen concentration comprises a partial pressure of oxygen of about zero millimeters of mercury (mmHg).
Kroneis further teaches that solution including pyrogallol, the pyrogallol can be in excess in an aqueous solution, by which molecular oxygen is reduced. The absence of oxygen can be used for the calibration of the partial pressure of oxygen zero point (col. 8, lines 1-15). An excess of the pyrogallol will reduce the oxygen to zero. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include an oxygen concentration of a partial pressure of 0 for oxygen. A partial pressure of oxygen being zero mmHg would allow for accurate calibration of an electrode in a blood gas analyzer to produce accurate results (col. 8, lines 1-13).
Regarding Claim 16, modified Oh discloses the calibration fluid of claim 1, wherein: a specific amount of the reagent comprising a pyrogallol oxygen scavenger is combined with the at least one calibration and/or quality control reagent comprising oxygen (para. [0024], “a 
Regarding Claim 17, modified Oh discloses the kit of claim 11, wherein when calibration of the at least one pO2 sensor is desired, a specific amount of the reagent comprising a pyrogallol scavenger is combined with the at least one calibration and/or quality control reagent comprising oxygen (para. [0024], “a specific amount of the second reagent is combined 2 sensor with the calibration fluid for calibration thereof (para. [0036], “once the desired oxygen level is generated, the oxygen level so generated can be accurately measured using the electrode … sensor array includes a sensor (partial pressure oxygen sensor) and an electrode”).
Response to Arguments
Applicant's arguments filed 09/30/2021 have been fully considered but they are not persuasive.
Applicants have argued that Oh does not suggest the use of Pyrogallol as an oxygen scavenger. The Examiner respectfully disagrees. As recited in the previous rejection, Oh explicitly discloses in para. [0022] that any oxygen scavenger known in the art and capable of functioning as described are contemplated as being encompassed within the scope of Oh. Oh further discloses a reducing agent can act as an oxygen scavenger as long as the oxygen scavenger is capable of removing dissolved oxygen from a solution and producing an electrochemically active by-product upon oxidation. One of ordinary skill in the art would recognize that pyrogallol is a known oxygen scavenger in the art that is capable of performing 
Applicants have argued that Kroneis teaches that Na2SO3 can be used for calibration the pO2 zero point of a sensor by acting as an oxygen reducing agent. Applicants have further argued that Kroneis teaches that Na2SO3 is given preference. However, Kroneis also explicitly teaches that other such agents include sodium dithionite and pyrogallol. Therefore Kroneis, in combination with Oh, which discloses that any oxygen scavenger can be used as long as it is capable of removing dissolved oxygen from a solution and producing an electrochemically active by-product upon oxidation, teaches that pyrogallol can be used. Applicants have further argued that there is no motivation to use pyrogallol. The Examiner respectfully disagrees. Kroneis teaches that in order to test for the absence of oxygen, pyrogallol can be used as a visual indicator that a reaction has taken place. Kroneis teaches that a solution containing pyrogallol will change to brown upon reaction with O2. Therefore, a person with ordinary skill in the art would have recognized that not only is pyrogallol a known and capable oxygen scavenger, but it can also be used as a visual indicator to ensure a reaction has taken place to calibrate the pO2 zero point of a sensor. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE W KRETZER whose telephone number is (571)272-1907. The examiner can normally be reached Monday through Friday 8:00 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason M Sims can be reached on (571)272-7540. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic 





/K.W.K./Examiner, Art Unit 3791

/SEAN P DOUGHERTY/Primary Examiner, Art Unit 3791